 
 
I 
111th CONGRESS
1st Session
H. R. 383 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Ms. Loretta Sanchez of California (for herself, Mr. Calvert, Mr. Royce, Mr. Rohrabacher, and Mr. Campbell) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the Secretary of the Interior to participate in additional phases of the project to reclaim and reuse water within the service area of the Orange County Water District in California. 
 
 
1.Orange County regional water reclamation projectSection 1624 of the Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h–12j) is amended—
(1)in the heading, by striking PHASE 1 OF; and
(2)in subsection (a), by striking phase 1 of. 
 
